Order entered September 10, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00939-CV

                                  JACK LAGOS, Appellant

                                             V.

   PLANO ECONOMIC DEVELOPMENT BOARD, INC., PHIL DYER AND SALLY
                         BANE, Appellee

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-00663-2013

                                          ORDER
       Before the Court is appellant’s motion to extend time to file his notice of appeal. We

GRANT the motion. Appellant’s July 18, 2014 notice of appeal shall be treated as timely filed

for jurisdictional purposes.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE